Citation Nr: 0937351	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-38 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial rating for bilateral hearing 
loss in excess of 40 percent prior to June 14, 2006, in 
excess of 50 percent prior to December 5, 2007, and in excess 
of 60 percent from December 5, 2007.   

2.  Entitlement to an initial compensable rating for right 
ankle sprain.

3.  Entitlement to an initial compensable rating for left 
ankle sprain.

4.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthropathy, right knee.  

5.  Entitlement to an initial evaluation in excess of 10 
percent for osteoarthropathy, left knee.

6.  Entitlement to service connection for a right shoulder 
disability.

7.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  In a subsequent rating decision dated in 
January 2009, the RO increased the evaluation for the 
Veteran's bilateral hearing loss to 50 percent effective from 
June 14, 2006, and 60 percent effective from December 5, 
2007.  Nevertheless, the Veteran has continued his appeal, 
and the case was referred to the Board for appellate review.  
Indeed, applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  In May 2009, the Veteran 
testified at a Board hearing at the San Antonio, Texas, VA 
satellite office before the undersigned Veterans Law Judge.  
At the hearing the Veteran submitted additional evidence in 
support of his appeal and waived review of this evidence by 
the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  

The issues of entitlement to initial ratings in excess of 10 
percent for the right and left knees as well as entitlement 
to service connection for right and left shoulder 
disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  From the effective date of the grant of service 
connection in March 2004 throughout the period to June 13, 
2006, the Veteran has had bilateral hearing loss manifested 
by no greater than level VII hearing acuity in both ears.

2.  From June 14, 2006, throughout the period to December 4, 
2007, the Veteran has had bilateral hearing loss manifested 
by no greater than level IX hearing acuity in the right ear 
and level VIII hearing acuity in the left ear.

3.  For the period from December 5, 2007, the Veteran has had 
bilateral hearing loss manifested by no greater than level IX 
hearing acuity in both ears.

4.  From the effective date of the grant of service 
connection in March 2004 throughout the period to December 4, 
2007, the Veteran's right ankle sprain disability has been 
manifested by normal range of motion to slight limitation of 
motion, and complaints of pain, but no functional loss. 

5.  From the effective date of the grant of service 
connection in March 2004 throughout the period to December 4, 
2007, the Veteran's left ankle sprain disability has been 
manifested by normal range of motion to slight limitation of 
motion, and complaints of pain, but no functional loss. 

6.  From December 5, 2007, the Veteran's right ankle sprain 
disability has been manifested by normal range of motion with 
functional loss due to pain, weakness, fatigability and lack 
of endurance.

7.  From December 5, 2007, the Veteran's left ankle sprain 
disability has been manifested by normal range of motion with 
functional loss due to pain, weakness, fatigability and lack 
of endurance.


CONCLUSIONS OF LAW

1.  From the effective date of the grant of service 
connection in March 2004 to June 13, 2006, the criteria for 
an initial evaluation in excess of 40 percent for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§  1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, 
Diagnostic Code 6100 (2008).

2.  From June 14, 2006, to December 4, 2007, the criteria for 
an evaluation in excess of 50 percent for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2008).

3.  For the period from December 5, 2007, the criteria for an 
evaluation in excess of 60 percent for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2008).

4.  From the effective date of the grant of service 
connection in March 2004 to December 4, 2007, the criteria 
for an initial compensable evaluation for right ankle sprain 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 
38 C.F.R. §§4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2008).

5.  From the effective date of the grant of service 
connection in March 2004 to December 4, 2007, the criteria 
for an initial compensable evaluation for left ankle sprain 
have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2002); 
38 C.F.R. §§4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5271 (2008).

6.  From December 5, 2007, the criteria for a compensable, 10 
percent, evaluation for right ankle sprain have been met.  38 
U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008).

7.  From December 5, 2007, the criteria for a compensable, 10 
percent, evaluation for left ankle sprain have been met.  38 
U.S.C.A. §§  1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, with respect to the issues of entitlement 
an initial rating for bilateral hearing loss in excess of 40 
percent prior to June 14, 2006, in excess of 50 percent prior 
to December 5, 2007, and in excess of 60 percent from 
December 5, 2007, and initial compensable ratings for right 
and left ankle sprains, the appellant was provided with 
initial notice of the VCAA in March 2004, which was prior to 
the August 2004 adverse decision on appeal.  Since the 
appellate issues in this respect (entitlement to assignments 
of higher initial ratings) are downstream issues from that of 
service connection (for which the March 2004 VCAA letter was 
duly sent), another VCAA notice is not required.  VAOPGCPREC 
8-2003.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In the instant case the appellant was provided with 
the disability rating and effective date elements in a March 
2006 letter.  

The Board finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims for higher 
initial evaluations for service-connected bilateral hearing 
loss and right and left ankle disabilities.  This includes 
obtaining identified medical evidence and affording the 
appellant VA examinations.  Also, as noted in the 
introduction above, the appellant testified at a Board 
hearing in May 2009.  The appellant has not indicated that 
any additional pertinent evidence exists with respect to 
these claims, and there is no indication that any such 
evidence exists.  

Moreover, during the course of the appeal, the Compensation 
and Pension (C&P) hearing examination worksheets were revised 
to include a discussion of the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2008).  In Martinak v. 
Nicholson, 21 Vet. App. 447 (2007) the Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report. Martinak, 
21 Vet. App. at 455.  

In this case, the July 2004 and December 2007 examination 
worksheets included questions regarding the affect of the 
appellant's hearing problems on his daily life.  Thus, these 
examination reports include information concerning how the 
appellant's hearing loss affected his daily functioning.  In 
terms of his occupation, the Veteran testified in May 2009 as 
to the impact that his hearing problems have had at work as 
well as in his daily life.  

Moreover, in Martinak, the Court noted that even if an 
audiologist's description of the functional effects of the 
appellant's hearing disability was somehow defective, the 
appellant bears the burden of demonstrating any prejudice 
caused by a deficiency in the examination.  There have been 
no allegations of any prejudice caused by a deficiency in the 
examinations here.  Moreover, throughout the course of this 
appeal, the appellant has been represented by a veterans' 
service organization, and there are no allegations of 
prejudice in any of the documents submitted.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims on appeal presently being decided and that 
adjudication of the claims at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The appeal is now ready to be considered on the 
merits.



II.  Analysis

A  General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also, 
Fenderson v. West, 12 Vet. App. 119 (1999).  As the issues on 
appeal follow the initial grant of service connection in an 
August 2004 rating decision, consideration has been given to 
the possibility that different ratings may be warranted for 
different time periods.  See Fenderson, supra.
B.  Bilateral Hearing Loss

Facts

In March 2004, the Veteran filed a claim for service 
connection for bilateral hearing loss.  

During a QTC audiological examination in July 2004, the 
Veteran reported difficulty understanding conversations, 
especially when noise was present and said he had to turn the 
television up louder.  He also said that he could not 
understand people on the telephone.  He remarked that he had 
tried hearing aids in the past, but no longer wore them.  On 
the authorized audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
70
85
95
LEFT
55
65
70
85
100

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 64 percent in the left ear.  
The examiner diagnosed the Veteran as having noise induced 
bilateral hearing loss and suggested that the Veteran be 
evaluated for hearing aids in both ears.  

VA progress notes show that the Veteran reported to an 
outpatient clinic in September 2005 for a hearing aid 
evaluation.  

VA audiological findings on June 14, 2006, revealed, pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
90
100
105
LEFT
60
75
75
85
105

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 92 percent in the left ear.

On the authorized audiological evaluation on December 5, 
2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
80
95
105
LEFT
50
65
70
90
105

Speech audiometry revealed speech recognition ability of 44 
percent in the right ear and 46 percent in the left ear.  The 
Veteran was diagnosed as having moderate to profound 
sensorineural hearing loss sensitivity from 500 to 4000 hertz 
in each ear with poor speech recognition performance.

In January 2008, the Veteran was fitted by VA with back up 
Starkey BTE hearing aids.

The Veteran's spouse submitted a February 2009 statement 
asserting that the Veteran's inability to hear or comprehend 
what was being said to him made life difficult and dangerous.  

The Veteran testified at a Board hearing in May 2009 that he 
had difficulty with his hearing even when he wore his hearing 
aids and that this caused problems at home and at work.  With 
respect to employment, the Veteran testified that he lost his 
job of 10 years with Structure Metals because he could not 
hear his alarm clock and he was always late for work.  In 
addition, he testified that he could not always wear his 
hearings aids at work because of the chance they could get 
wet when waiting for the liquid to come up from the well and 
that this made it difficult for him to safely perform his 
duties.  He explained that he had to rely on someone else or 
on sight and feel and that this could be scary.  He further 
testified to experiencing soreness and ringing in his ears.  

Discussion

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2008).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2008).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85 (2008).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2008).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2008).

If puretone thresholds in each of the specified frequencies 
of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, 
an evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. § 
4.86(a) (2008).

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2008).

In this case, the July 2004 VA audiology examination findings 
show that the Veteran's average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 79 decibels in the right 
ear and 80 decibels in the left ear.  His recognition ability 
was 68 percent in the right ear and 64 percent in the left 
ear.  Under Table VI, those audiological findings correspond 
to level VI hearing in the right ear and level VII hearing in 
the left ear. 38 C.F.R. § 4.85, Table VI (2008).  Under Table 
VII, these levels yield a 30 percent evaluation. 38 C.F.R. 
§ 4.85, Diagnostic Code 6100 (2008).  However, the Veteran 
has an exceptional pattern of hearing impairment, as his 
puretone thresholds in each of the specified frequencies of 
1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, and 
thus, his bilateral hearing loss must be considered under 
Table VIa. See 4.86(a).  Under Table VIa, the July 2004 
audiological findings correspond to level VII for the right 
and left ears.  When those values are applied to Table VII, 
it is apparent that a 40 percent disability evaluation 
appropriately reflects the severity of the Veteran's 
bilateral hearing loss for the period prior to June 14, 2006.  

Applying the same mechanical process to the June 14, 2006, VA 
audiology evaluation findings, the average pure tone 
threshold at 1,000, 2,000, 3,000, and 4,000 hertz was 91 
decibels in the right ear and 85 decibels in the left ear.  
Speech recognition ability was 80 percent in the right ear 
and 92 percent in the left ear.  Under Table VI, the 
audiological findings correspond to level V hearing in the 
right ear and level III hearing in the left ear.  38 C.F.R. § 
4.85, Table VI (2008).  Under Table VII, these levels yield a 
10 percent evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2008).  However, under Table VIa for exceptional 
patterns of hearing impairment, the audiological findings 
correspond to level IX for the right ear and level VIII for 
the left ear.  Under Table VII, these levels yield a 50 
percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).  Thus, it is apparent that a 50 percent disability 
evaluation appropriately reflects the severity of the 
Veteran's bilateral hearing loss for the period prior to 
December 5, 2007.  

Regarding the VA audiological examination findings on 
December 5, 2007, the average pure tone threshold at 1,000, 
2,000, 3,000, and 4,000 Hertz was 86 decibels in the right 
ear and 83 decibels in the left ear.  Speech recognition 
ability was 44 percent in the right ear and 46 percent in the 
left ear.  Under Table VI, the audiological findings 
correspond to level IX hearing in the right and left ears.  
38 C.F.R. § 4.85, Table VI (2008).  Under Table VII, these 
levels yield a 60 percent evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  A higher than 60 percent rating 
is not warranted under Table VIa for exceptional patterns of 
hearing impairment since audiological findings under this 
table correspond to level VIII for the right ear and level 
VII for the left ear.  Under Table VII, these levels yield a 
40 percent rating.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2008).  Thus, these recent findings do not show that the 
Veteran has met the criteria for an evaluation in excess of 
60 percent for his bilateral hearing loss for the period from 
December 5, 2007.

Based on the foregoing, the Veteran's bilateral hearing loss 
does not warrant an evaluation in excess of 40 percent at any 
point prior to June 14, 2006, in excess of 50 percent at any 
point prior to December 5, 2007, and in excess of 60 at any 
point from December 5, 2007.  As the preponderance of the 
evidence is against an increased evaluation, the benefit of 
the doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107.

C.  Right and Left Ankle Sprains

Facts

The Veteran's service treatment records show that the Veteran 
was treated for chronic bilateral ankle instability.  

An August 2004 QTC examination report notes that the 
Veteran's right and left ankle condition had been ongoing for 
11 years and was due to injury.  Reported symptoms included 
ankle pain that was constant, but no incapacitation.  It was 
also noted that the Veteran had no functional impairment 
resulting from the right or left ankle and had not lost any 
time from work due to his ankle disabilities.  On examination 
the general appearance of the right and left ankles were 
within normal limits with no deformity.  Range of motion in 
each ankle revealed dorsiflexion of 20 degrees and plantar 
flexion of 45 degrees.  There was no additional limitation 
due to pain, fatigue, weakness, lack of endurance or 
incoordination.  X-ray results of the ankles were within 
normal limits.  The Veteran was diagnosed as having chronic 
sprain of the right and left ankles with pain as a subjective 
factor and no objective factors.  

VA examination findings with respect to the Veteran's ankles 
on December 5, 2007, revealed moderate right ankle pain that 
was constant.  Also noted with respect to the right ankle was 
moderate weakness and stiffness.  Instability was noted when 
the Veteran wore tennis shoes, but was okay if he wore boots.  
There was occasional swelling and no heat or redness.  There 
was no locking, slight fatigability and slight lack of 
endurance.  With respect to the left ankle, there was slight 
pain, weakness and stiffness.  Instability was also noted 
when wearing tennis shoes, but was okay when wearing boots.  
There was no swelling, heat, redness or locking.  There was 
slight fatigability and lack of endurance.  The Veteran was 
not at that time taking medication for his ankle 
disabilities.  It was noted that he worked in a foundry.  
Range of motion was noted to be the same in each ankle and 
included dorsiflexion from 0 to 25 degrees and plantar 
flexion from 0 to 45 degrees.  There was no significant pain 
during repeated range of motion testing.  Slight laxity was 
noted in inversion of the right ankle compared to the left.  
There was no significant varus or valgus angulation of the os 
calcis in relationship to long axis of the tibia and fibula.  
The Veteran was diagnosed as having bilateral ankle sprains.  
The examiner noted in terms of the Veteran's ankle and knee 
disabilities that joint function was additionally limited by 
pain, including pain on repeated use, fatigue, weakness, lack 
of endurance, incoordination.  The examiner added that the 
Veteran had additional disability not captured by loss of 
motion.  He explained that the Veteran could not squat and 
get up and do the things he needed to do at work without 
significant pain and accommodations by his employer.  He said 
the Veteran was limited by driving and appeared a highly 
reliable historian.  He remarked that the Veteran's 
complaints and physical examinations were consistent with 
osteoarthritis of the knees and instability of his ankles.  
He added that the Veteran appeared "well compensated" with 
his ankles provided that he wore his boots.  

The Veteran testified in May 2009 that he could easily twist 
his ankles if he is not wearing boots.  He said he had been 
wearing boots for the past 10 years and the boots help 
stabilize his ankles.  He said his right ankle was worse than 
his left.  He remarked that his range of motion in the right 
ankle was limited, especially going up stairs.  In regard to 
stairs, he said that he had to be sure his ankle was lined up 
with his knee when taking a step. 

Discussion

The veteran's right and left ankle disabilities have been 
assigned noncompensable ratings under Code 5271, for 
limitation of motion of the ankle.  This code provides a 10 
percent rating for moderate limitation and a 20 percent 
rating for marked limitation of motion of the ankle.  A 
disability rating greater than 20 percent is not provided 
under this diagnostic code.  See 38 C.F.R. § 4.71a, Code 
5271.  In every instance where the schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Unfortunately, words such as "moderate" and "marked" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2008).

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  Deluca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The evidence shows that the veteran's right and left ankle 
disabilities are properly rated at the noncompensable percent 
level based on the August 2004 QTC examination findings for 
the period prior to December 5, 2007.  More specifically, 
this report notes that both ankles had dorsiflexion to 20 
degrees and plantar flexion to 40 degrees.  These findings, 
which show full dorsiflexion and only a 5-degree loss of 
plantar flexion, clearly do not reflect moderate limitation 
of motion.  See 38 C.F.R. § 4.71a, Plate II (2008).  
Moreover, in regard to consideration of a higher evaluation 
based on functional loss, the examiner stated that range of 
motion was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 
202, 204-08 (1995).  The examiner diagnosed the Veteran as 
having chronic sprain of the right and left ankles with pain 
as a subjective factor and no objective factors.  Thus, in 
view of the lack of a finding of functional loss by the VA 
examiner, such findings simply do not approximate a 
compensable evaluation for moderate limitation of motion of 
the right or left ankles under Code 5271.

In regard to ankle findings at the December 5, 2007, VA 
examination, range of motion showed full dorsiflexion from 0 
to 25 degrees in both ankles and full plantar dorsiflexion 
from 0 to 45 degrees in both ankles.  However, mild weakness 
and stiffness was noted in the left ankle with moderate 
weakness and stiffness in the right ankle.  Slight 
fatigability was noted in both ankles as well as slight lack 
of endurance in the right ankle.  Instability of both ankles 
was noted to occur when the Veteran wore tennis shoes, but 
was okay if he wore boots.  In terms of functional loss and 
pain, no significant pain was noted during repeated range of 
motion testing.  However, the examiner noted that the 
Veteran's "joint function" was additionally limited by 
pain, including pain on repeated use, fatigue, weakness, lack 
of endurance and incoordination, as well as an inability to 
squat and get up and driving limitations.  While it is 
unclear to what extent the examiner was talking about the 
Veteran's ankle joints as opposed to his knee joints when 
discussing joint function limitations, it is clear that the 
Veteran was shown at the December 5, 2007, VA examination so 
have some functional loss due to pain, weakness, fatigability 
and lack of endurance in both ankles.  In view of this and 
resolving all reasonable doubt in favor of the Veteran, the 
Board finds that a compensable disability rating, to 10 
percent, is warranted for the right and left ankles effective 
the date of the December 5, 2007, VA examination.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-08 (1995).  

While consideration has also been given to a higher than 10 
percent rating under Code 5271, the criteria for such a 
rating have not been met.  That is, when considering the full 
range of motion that the Veteran demonstrated at the December 
2007 examination on dorsiflexion and plantar flexion, as well 
as the assessments of "mild" to "moderate" weakness and 
stiffness in the ankles as well as "slight" fatigability 
and lack of endurance, in addition to no significant pain 
during repeated range of motion testing, the evidence simply 
does not support the criteria for marked limitation of motion 
under Code 5271, even after considering functional loss.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202, 204-08 (1995).  This is especially so when 
considering that in terms of instability, the December 2007 
examiner stated that the Veteran appeared to be "well 
compensated" with his ankles provided he wore his boots.  
This is indeed consistent with the Veteran's May 2009 hearing 
testimony that his ankles bother him if he is not wearing his 
boots because they can easily twist.  

Moreover, it should be pointed out that percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such disease 
and injuries and their residual conditions in civil 
occupations.  In this regard, the December 2007 VA examiner 
noted that the Veteran's ankles were "not such an issue at 
work."  See 38 C.F.R. § 4.1.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a compensable rating for 
the period prior to December 5, 2007, or a higher than 10 
percent rating from December 5, 2007, for his right and left 
ankle disabilities.  In this regard, there is no evidence 
that his right or left ankle is manifested by ankylosis 
(Codes 5270 and 5272) or malunion (Code 5273).  See 38 C.F.R. 
§ 4.71a, Codes 5270, 5272 and 5273 (2008).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against schedular 
compensable ratings for right and left ankle sprains from the 
effective date of the grant of service connection in March 
2004 to December 4, 2007.  As the preponderance of the 
evidence is against compensable ratings for this period, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b).  The Board further finds that the 
evidence supports an increased rating, to 10 percent, for 
right and left ankle sprains from December 5, 2007.  

D.  Extraschedular Consideration

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
that service-connected disability are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran testified in May 2009 that his hearing problems 
caused him to lose a 10 year job with Structure Metals 
because he could not hear his alarm clock and if someone was 
not there to wake him up, he would be late for work.  
However, the Veteran went on to testify that he was presently 
employed at an oil field.  In regard to his hearing 
disability, the Veteran testified that he was unable to 
always wear his hearing aids at work because they could get 
wet when waiting for liquid to come up from the well so he 
had to rely on someone else or on sight and feel to know when 
liquid was coming up and that this could be scary.  Despite 
this factor, the Veteran's spouse testified that the Veteran 
loved to work and that if his records were checked, they 
would show that he has never called in sick except maybe once 
or twice.  Regarding limitations from the Veteran's ankles at 
work, the December 2007 VA examiner noted that his ankles 
were "not such an issue at work " Thus, keeping in mind 
that the schedular percentage ratings represent as far as can 
be practicably determined the average impairment in earning 
capacity resulting from such diseases as injuries and their 
residual conditions in civil occupations, see 38 C.F.R. 
§ 4.1, and by comparing the Veteran's current disability 
level and symptomatology to the Rating Schedule, the Board 
finds that the degree of disability is contemplated by the 
Rating Schedule and the assigned schedule rating is, 
therefore, adequate and no referral for an extraschedular 
rating is required under 38 C.F.R. § 3.321(b)(1).  




ORDER

Entitlement to an initial rating for bilateral hearing loss 
in excess of 40 percent prior to June 14, 2006, in excess of 
50 percent prior to December 5, 2007, and in excess of 60 
percent from December 5, 2007, is denied.   

Entitlement to an initial compensable rating for right ankle 
sprain from the effective date of the grant of service 
connection in March 2004 to December 4, 2007, is denied.

Entitlement to an initial compensable rating for left ankle 
sprain from the effective date of the grant of service 
connection in March 2004 to December 4, 2007, is denied.

Entitlement to an initial compensable rating, to 10 percent, 
for right ankle sprain from December 5, 2007, is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.

Entitlement to an initial compensable rating, to 10 percent, 
for left ankle sprain from December 5, 2007, is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

Right and Left Knees

With respect to the Veteran's knee disabilities, the record 
shows that since his last orthopedic evaluation in December 
2007, the Veteran has undergone knee surgery.  In this 
regard, the evidence shows that in January 2008 the Veteran 
underwent right knee arthroscopic surgery with synovectomy 
and chondroplasty with loose body removal and debridement of 
posterior medial meniscus.  At the Board hearing in May 2009, 
the Veteran testified that while the surgery initially 
improved his knee disability, both knees have since gotten 
worse.  More specifically, the Veteran testified that his 
physician told him that he needed knee replacement surgery in 
both knees, but was reluctant to perform such surgery due to 
the Veteran's young age.  Also, in a written statement in 
February 2009, the Veteran requested that his VA outpatient 
records from the previous month be obtained with respect to 
his knees and that he be afforded a new examination for his 
knee disabilities.  

In view of relevant outstanding medical evidence identified 
above, and of evidence showing surgery and a possible 
worsening of the Veteran's bilateral knee disability since 
his last VA examination in 2007, additional medical 
development is warranted in this case.  In regard to claims 
of worsening disability, the Court has held that when a 
veteran claims that a disability is worse than when 
originally rated (or last examined by VA), and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Consequently, the Veteran should be afforded a new VA 
examination.  In addition, a request should be made for all 
outstanding, relevant VA treatment records from October 2008 
to present.  38 U.S.C.A. § 5103A(b),(d).  

Right and Left Shoulders

With respect to the Veteran's claim for service connection 
for right and left shoulder disabilities, his service 
treatment records show that he checked the "yes" box on a 
November 1985 Report of Medical History at separation noting 
a trick elbow or shoulder.  At the May 2009 hearing, the 
Veteran explained that he hurt his shoulders in service after 
carrying a base plate that weighed between 35 and 60 pounds 
as well as a tube.  He further reported that he received 
medical treatment for his shoulders at which time it was 
discovered that his shoulders "[were] gone at that time".  
He further testified to continuing shoulder problems after 
service.  In this regard, the Veteran testified that he was 
treated for his shoulders by his family doctor in 1993 and 
underwent bilateral shoulder surgery in 2004.  Unfortunately, 
these records are not on file although VA outpatient records 
do note that the Veteran underwent bilateral rotator cuff 
surgery in 2005.  In light of the relevance of these 
outstanding medical records, VA should attempt to obtain 
them.  See 38 U.S.C.A. § 5103A(b).  In specific regard to the 
1993 treatment records, the Veteran testified that he tried 
to obtain them, but was unsuccessful.  He also testified that 
he was been told they are located in the basement of Citizens 
Hospital.  

Pertinent law states that a VA examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the veteran suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Based on the Veteran's report of inservice shoulder problems 
as well as his notation on the November 1985 Report of 
Medical History at separation of trick shoulder (or elbow), 
and evidence of postservice bilateral shoulder problems, 
including surgery, the Veteran must be afforded a medical 
examination with a medical opinion as to the etiology of his 
shoulder problems.  See 38 C.F.R. § 3.159(c)(4)(i)(C); 
McLendon v. Nicholson, supra.  The Board will request that 
the examiner review the record in its entirety, with 
consideration of the Veteran's service treatment records, 
including the November 1985 Report of Medical History, and 
provide an opinion, with complete rationale, as to whether it 
is at least as likely as not that any current bilateral 
shoulder disabilities are causally related to service or any 
incident of service.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Copies of treatment records, VA and 
non-VA, pertaining to treatment for the 
Veteran's knees for the period from 
October 2008 (for VA records) and from 
March 2004 (for non-VA records) to the 
"present" should be obtained.

2.  Copies of treatment records, VA and 
non-VA, pertaining to treatment for the 
Veteran's shoulders should be obtained 
starting from 1985, to specifically 
include private medical treatment in 1993 
and surgical records from 2004/2005 for 
bilateral rotator cuff surgery.

3.  Thereafter, schedule the Veteran for 
a VA examination to determine the 
severity of his service-connected right 
and left knee disabilities.  All 
necessary tests and studies should be 
performed, to include range of motion 
studies.  The examiner should also 
express an opinion concerning whether the 
disabilities are manifested by pain, 
weakened movement, excess fatigability, 
or incoordination.  These determinations, 
if feasible, should be expressed in terms 
of the degree of additional range-of-
motion loss due to any pain, weakened 
movement, excess fatigability, or 
incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
and a notation that the claims file was 
reviewed should be made.  All findings 
should be reported in detail and a 
complete rationale provided for each 
opinion.

4.  The Veteran should undergo a VA 
examination for the purpose of clarifying 
whether he presently has right and left 
shoulder disabilities and, if so, whether 
such disabilities are etiology related to 
service.  The examiner should review 
pertinent documents in the Veteran's 
claims file, including his service 
treatment records, and note in the report 
that the claims file was reviewed.  The 
examiner should thereafter opine as to 
whether it is at least as likely as not 
(a 50 percent degree of probability or 
higher) that the Veteran has present 
right and left shoulder disabilities 
related to military service.  The 
examiner should include a complete 
rationale for any opinion reached. 

5.  Readjudicate the claims for initial 
evaluations in excess of 10 percent for 
osteoarthropathy of the right and left 
knees and for service connection for 
right and left shoulder disabilities.  If 
the claims on appeal are not fully 
granted, issue a supplemental statement 
of the case, before returning the case to 
the Board, if otherwise in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


